           IN THE UNITED STATES DISTRICT COURT FOR THE
                   MIDDLE DISTRICT OF ALABAMA
                        NORTHERN DIVISION

TOMMY KENDRICK WILLIAMS,                     )
                                             )
            Plaintiff                        )
                                             )
      v.                                     ) CASE NO. 2:18-CV-602-WKW
                                             )           [WO]
BARBOUR COUNTY SHERIFF’S                     )
DEPARTMENT,                                  )
                                             )
            Defendant.                       )

                              FINAL JUDGMENT

      In accordance with the prior proceedings, opinions, and orders of the court, it

is the ORDER, JUDGMENT, and DECREE of the court that this action is

DISMISSED with prejudice.

      The Clerk of the Court is DIRECTED to enter this document on the civil

docket as a final judgment pursuant to Federal Rule of Civil Procedure 58.

      DONE this 9th day of January, 2019.

                                           /s/ W. Keith Watkins
                                  CHIEF UNITED STATES DISTRICT JUDGE
